Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are pending

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (PG Pub 2012/0141667 A1) in view of Chebiam (PG Pub 2008/0296768 A1), and in further view Emesh (PG Pub 2013/0320505 A1).
Consider Claim 1, Kim teaches the process deposit a liner (Ru) in a feature (202) for forming interconnect on underlying conductor (220) (abstract, Fig. 2). Kim teaches the process of deposition a layer (304) as a liner comprising Ru in the feature (202) over the underlying conductor (220) (Fig. 4A) followed by depositing layer (302) comprising Mn (electronegative element) over the liner layer (304) [0030]. Kim teaches the process of annealing after the Mn deposition over the Ru causing the diffusion/migration the Mn (302) though the Ru (304) layer forming oxide layer (303) [0030] over the interface between the Ru (304) and dielectric layer/substrate (212) (Fig. 4B), thus forming an adhesion barrier between (304) and (212). 
Kim does not teach the Mn layer over the Ru layer with a monolayer thickness.
However, Chebiam is in the art of forming interconnect having a Ru deposited in a feature (abstract), teaches the process of depositing Ru layer (208) in an opening (204) ([0017], Fig. 2C) followed by alloyed-seed layer (210) over layer (208) [0018], where alloyed-seed layer is Mn with a thickness up to 20 nm (encompassing at one monolayer) [0017].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Kim with Chebiam to deposit a monolayer of Mn over Ru layer, with reasonable expectation of success. 
The combined Kim (with Chebiam) does not disclose the process of deposition of Mn over layer of Ru followed by annealing in a repeating/cycle process.
However, Emesh is in the art of forming interconnector having a feature (abstract, Fig. 1), teaches the process of depositing layer 116 on seed layer (115), then annealing, followed by a depositing of seed layer (115) and then the depositing/annealing in a cycle process until desired result is achieve ([0057], Fig. 1), where the seed layer is first 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Kim (with Chebiam) with Emesh to deposed Mn over Ru then anneal in a cycle/repeating process, to reflow the Mn in the opening and to aids in the mobility of the atoms in the layer and enhances their ability to fill the structure [0050].
Consider Claim 2, the combined Kim (with Chebiam and Emesh) teaches the annealing at a temperature form 130-350℃ (Kim, Claim 17) and/or from 100-500℃ (Emesh, [0053]).
Consider Claim 3, the combined Kim (with Chebiam and Emesh) teaches the number of repeating cycles is as desired (encompassing at least 3) (Emesh, [0057]). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 4, the combined Kim (with Chebiam and Emesh) teaches annealing process to bonding forming Mn oxide compound (MnSixOy) at the interface layer (303) (Kim, [0029]-[0030], Fig. 4B).
Consider Claim 5, the combined Kim (with Chebiam and Emesh) teaches the Mn to reflow filling the grain boundary of the liner and at the interface (Emesh, [0019]-[0020]).
Consider Claim 6, 
Consider Claims 7-8, the combined Kim (with Chebiam and Emesh) teaches the filling the feature with Copper (224) (Kim, Fig. 2, [0037]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,501,846 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 states:
“A method, comprising: depositing a liner in a feature of a substrate, wherein the feature defines an interconnect to an underlying conductor, wherein a portion of the liner contacts the underlying conductor;
depositing a monolayer of an electronegative element over the liner by an underpotential deposition process, the underpotential deposition process including deposition from a plating solution at a potential that avoids electroplating from the plating solution;
after depositing the monolayer, performing a thermal treatment on the substrate, wherein the thermal treatment is configured to cause migration of the electronegative element to an interface of the liner and a dielectric layer of the substrate, the migration of the electronegative element producing an adhesive barrier at the interface that improves adhesion between the liner and the dielectric layer of the substrate;
repeating the operations of depositing the monolayer of the electronegative element and performing the thermal treatment until a predefined number of cycles is reached.”
This is claimed in claim 1-2 and 9 of Pat‘846.
Claims 2-8 of the instant case, are claimed in claims 4-8 and 10-11 of Pat‘846. 

 Claim 9 states:
 “A method, comprising: 
depositing a liner in a feature of a substrate; 
depositing a monolayer of zinc over the liner; 
after depositing the monolayer of zinc, performing a thermal treatment on the substrate, wherein the thermal treatment is configured to cause migration of the zinc to an interface of the liner and an oxide layer of the substrate, the migration of the zinc producing an adhesive barrier at the interface that improves adhesion between the liner and the oxide layer of the substrate; 
repeating the operations of depositing the monolayer of zinc and performing the thermal treatment until a predefined number of cycles is reached”.
This is claimed in claim 1 of Pat‘846.
Claims 10-19 of the instant case, are claimed in claims 2-11 of Pat‘846. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718